Per curiam.
Robert Jeffery Morrison pled guilty to one count of trafficking in marijuana and was sentenced under the First Offender Act. Pursuant to State Bar Rule 4-106, the State Bar petitioned this court for appointment of a special master to conduct a show cause hearing concerning whether Morrison should be disbarred as a result of his plea to the felony charge. Following the appointment of a special master, Morrison petitioned this court for the voluntary surrender of his license to practice law in the State of Georgia. The State Bar has indicated that they have no objections to Morrison’s petition and the special master has recommended that the petition be accepted.
Because voluntary surrender of a license is tantamount to disbarment, it is hereby ordered that Morrison’s petition for surrender of his license is granted. Morrison is reminded of the necessity of complying with all of the requirements of State Bar Rule 4-219 (c).
*257Decided June 28, 1993.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

All the Justices concur.